Case 2:17-cr-00112-CB Document 86 Filed 02/04/20 Page 1of 8

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 1

UNITED STATES DISTRICT COURT

Western District of Pennsylvania

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. )
BRIAN R. REDDINGER Case Number: 17-112
USM Number: 38410068
) Andrew Lipson
) “Defendant’s Attomey
THE DEFENDANT:
wv pleaded guilty to count(s) 3
L] pleaded nolo contendere to count(s)
which was accepted by the court.
LC] was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
48 USC § 2252(a)(4)(B) | Possession: material depicting sexual exploitation of aminor 11/1/2016 3
The defendant is sentenced. as provided in pages 2 through 8 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
C1 The defendant has been found not guilty on count(s)
(vi Count(s) 1 and 2 L] is {are dismissed on the motion of the United States.

 

__ Itis ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances,

 

 

2/4/2020
Date of Imposition of Judgment
4 4
fA: ge if Uke U it af
Signature of sydge =

“ne =

Cathy Bissoon, United States District Judge
Name and Title of Judge

 

2/4/2020

 

Date
Case 2:17-cr-00112-CB Document 86 Filed 02/04/20 Page 2 of 8

AO 245B (Rev, 09/19) Judgment in Criminal Case
Sheet 2 — Imprisonment

 

Judgment — Page 2 of 8

DEFENDANT: BRIAN R. REDDINGER
CASE NUMBER: 17-112

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a

total term of:
63 months, with credit for time served on any federal detainer.

W) The court makes the following recommendations to the Bureau of Prisons:
Defendant participate in any and all available mental health programs and sex offender programs while incarcerated;
that Defendant be housed in a facility as close as possible to Pittsburgh, Pennsylvania.

Wl The defendant is remanded to the custody of the United States Marshal.

[] The defendant shall surrender to the United States Marshal for this district:

LI at [} am. (J pm. on

 

C1 as notified by the United States Marshal.

[1 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

CL] before 2 p.m. on

 

C1] as notified by the United States Marshal.

Cas notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment-as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
Case 2:17-cr-00112-CB Document 86 Filed 02/04/20 Page 3 of 8

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 3 —- Supervised Release

Judgment—Page 3 of 8

DEFENDANT: BRIAN R. REDDINGER
CASE NUMBER: 17-112

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

5 years.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controtled substance,

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

CI The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)
4, [J You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable}
5, You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
(7 You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7. (J You must participate in an approved program for domestic violence. (check if applicable)

We hoe

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
Case 2:17-cr-00112-CB Document 86 Filed 02/04/20 Page 4 of 8

AO 245B (Rev, 09/19) Judgment in a Criminal Case
Sheet 3A — Supervised Release

Judgment—Page 4 of 8

 

DEFENDANT: BRIAN R. REDDINGER
CASE NUMBER: 17-112

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying

the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. If you are arrested or questioned by a'law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.c., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the

_ person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

ws

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

 
Case 2:17-cr-00112-CB Document 86 Filed 02/04/20 Page 5of 8

AO 245B (Rev, 09/19) Judgment in a Criminal Case
Sheet 3B —— Supervised Release

Judgment—Page 5 of 8

DEFENDANT: BRIAN R. REDDINGER
CASE NUMBER: 17-112

ADDITIONAL SUPERVISED RELEASE TERMS

While on supervised release pursuant to this judgment, Defendant shall not commit another federal, state, or local crime,
he shall comply with the standard conditions of supervision recommended by the Sentencing Commission and adopted by
this Court, and shall comply with the following additional conditions:

1. Defendant shall not illegally possess a controlled substance.
2. Defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

3. Defendant shall participate in a program of testing and, if necessary, treatment for substance abuse, said program to
approved by the probation officer, until such time as Defendant is released from the program by the Probation Office.
Defendant shall submit to one drug urinalysis within 15 days after being placed on supervision and periodic tests
thereafter.

4. Defendant shall not intentionally purchase, possess and/or use any substance(s) designed to simulate or alter in any
way the defendant’s own urine specimen. In addition, Defendant shall not purchase, possess and/or use any device(s)
designed to be used for the submission of a third-party urine specimen.

5. Defendant is permitted to possess or use a computer and is allowed access to the Internet. However, Defendant is not
permitted to use a computer, or other electronic communication or data storage devices, including a cell phone, to access
child pornography or to communicate with any individual or group for the purpose of promoting sexual relations with
children. Defendant shall consent to the installation of any hardware or software to monitor any computer, or other
electronic communication or data storage devices used by Defendant to confirm compliance with this condition.
Furthermore, Defendant shall consent to periodic unannounced examinations by the probation or pretrial services officer of
any computers, cell phones, or other electronic communication or data storage devices that Defendant has access to, to
confirm compliance with this condition.

Additionally, Defendant shall consent to the seizure and removal of hardware and data storage media for further analysis
by the Probation Office, based upon reasonable suspicion of a violation of the conditions imposed in this case, or based
upon reasonable suspicion of unlawful conduct by the defendant. Failure to submit to the monitoring or search of
computers and other electronic communication or data storage devices used by Defendant may be grounds for revocation.

6. If Defendant's employment requires the use of a computer, Defendant may use a computer in connection with the
employment approved by the Probation Office, provided Defendant notifies his employer of the nature of his conviction.
The Probation Office shall confirm compliance with this notification requirement.

7. Defendant shall provide the Probation Office with accurate information about Defendant's entire computer system
(hardware or software) and other electronic communication or data storage devices or media to include all passwords used
and the name of the Internet Service Provider(s). Defendant also shall abide by the provisions of the Computer
Restrictions and Monitoring Program approved by the Court.

8. Defendant shall not possess or access with intent to view any materials, including pictures, photographs, books,
writings drawings, videos, or video games depicting and/or describing child pomography as defined at 18 U.S.C. § 2256(8),
or obscene visual representations of the sexual abuse of children as defined at 18 U.S.C. § 1466A.

9. Defendant shall not photograph and/or videotape any children under the age of 18 without the written consent of their
parent or legal guardian who is aware of the nature of Defendant's history, characteristics and/or convictions(s) and has
been approved by the Probation Office.

[Supervised release conditions continue on "Special Conditions of Supervision" page.]
Case 2:17-cr-00112-CB Document 86 Filed 02/04/20 Page 6 of 8
AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 3D —- Supervised Release

 

Judgment—Page 6 of 8

DEFENDANT: BRIAN R. REDDINGER
CASE NUMBER: 17-112

SPECIAL CONDITIONS OF SUPERVISION

[Supervised release conditions continued from "Additional Supervised Release Terms" page.]

10. Defendant shall not enter into a rental agreement and/or purchase computers, cell phones, or electronic
communication or data storage devices without the consent of the Probation Office. Furthermore, Defendant shall not
make excessive and/or unexplained purchases of items ordinarily related to children under the age of 18, without approval
of the Probation Office.

41, Defendant shall not frequent and/or loiter within 500 feet of places where children congregate on a regular basis, such
as, but not limited to, schools; playgrounds; children’s toy and/or clothing stores; video arcades; daycare centers;
swimming pools; zoos; amusement parks, or other places primarily used or that can reasonably be expected to be used by
children under the age of 18, without prior permission of the Probation Office.

42. With the exception of brief, unanticipated, and incidental contacts, to include Defendant's place of employment and/or
volunteer activity, Defendant shall not associate with children under the age of 18, except for immediate family members,
unless in the presence of an adult who has been approved by the Probation Office.

13. Defendant shall participate in a mental health and/or sex offender treatment program, approved by the probation
officer, until such time as the defendant is released from the program by the Probation Office. Defendant shall abide by all
program rules, requirements, and conditions of the sex offender treatment program, including submission to polygraph
testing; said testing shall continue throughout the term of supervision in order to monitor and ensure compliance with the
conditions of supervision. The Probation Office is authorized to release Defendant's presentence report to the treatment
provider if so requested.

14. As required by 18 U.S.C. §§ 3563 (a) (8) and 3583 (d), and the Sex Offender Registration and Notification Act
(SORNA, 42 U.S.C. §16901 et seq.), Defendant shall report the address where he will reside and any subsequent change
of residence to the probation officer responsible for Defendant's supervision, and further shail register as a convicted sex
offender in any state where he resides, is employed, carries on a vocation, or is a student.

15. Defendant shall submit his person, property, house, residence, vehicle, papers, business or place of employment, to a
search, conducted by a United States Probation or Pretrial Services Officer at a reasonable time and in a reasonable
manner, based upon reasonable suspicion of contraband or evidence of a violation of a condition of supervision. Failure to
submit to a search may be grounds for revocation. Defendant shall inform any other residents that the premises may be
subject to searches pursuant to this condition.

16. Defendant shall cooperate in the collection of DNA as directed by the Probation Office.

17. Defendant shall participate in the United States Probation Office's Workforce Development Program as directed by
the Probation Office.
Case 2:17-cr-00112-CB Document 86 Filed 02/04/20 Page 7 of 8
AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

Judgment — Page 7 of 8

 

DEFENDANT: BRIAN R. REDDINGER
CASE NUMBER: 17-112

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $ 100.00 $ $ $ $
(1 The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.
C] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately pro ortioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18°U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

 

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
TOTALS $ 0.00 $ 0.00

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

C] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
(1 the interest requirement is waived forthe [ fine [] restitution.

C1 the interest requirement for the Cl fine (1 restitution is modified as follows:

** Justice for Victims of Trafficking Act o ;
*«* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.

* Amy, Vicky, and Andy Child Pomography Victim Assistance Act of 2018, Pub. L. No. 115-299,
2015, Pub. L. No. 114-22.
Case 2:17-cr-00112-CB Document 86 Filed 02/04/20 Page 8 of 8
AO 245B (Rev. 09/19) Judgment in a Criminal Case

Sheet 6 — Schedule of Payments

Judgment — Page 8 of 8
DEFENDANT: BRIAN R. REDDINGER
CASE NUMBER: 17-112

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A {1 Lump sum payment of $ ; due immediately, balance due

CL] not later than , or
Cl imaccordance with (] C, CF D, CO E,or [] F below; or

B (J Payment to begin immediately (may be combined with (CIC, L1D,or (CIF below); or

 

C (J Paymentinequal | (e.g., weekly, monthly, quarterly) installments of $ __ over a period of
__ (¢.g., months or years), to commence —__ __ (e.g., 30 or 60 days) after the date of this judgment, or
D ( Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E [J Payment during the term of supervised release will commence within (e.g, 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F WW Special instructions regarding the payment of criminal monetary penalties:
Defendant has paid to the United States one special assessment of $100.

Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

C1 Joint and Several

Case Number . ;
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant number) Total Amount Amount if appropriate

[1 The defendant shall pay the cost of prosecution.
[] The defendant’shall pay the following court cost(s):

Vi The defendant shall forfeit the defendant’s interest in the following property to the United States:
An IMAC Desktop Computer, bearing Serial No. W87040U1VGN; A Samsung Tablet, Model No. GT-N8013EA, bearing
Serial No. R32CBO2KN2W: a Nokia cellphone, Model No. RM-1018, bearing Serial No. IMEI 355141060961136.

Payments shall be applied in the following order: (1) assessment, ® restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.
